Citation Nr: 0427025	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  94-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to June 1983 
and from February 1991 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran currently resides in Florida, and 
consequently, the St. Petersburg, Florida RO is managing her 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  Initially, 
it is noted that the case was previously remanded to the RO 
in 1998 and again in 2003.  The purpose of the former remand 
was to obtain personnel records and an VA mental disorders 
examination based on a review of the entire record.  On these 
bases, the examiner was to provide a complete psychiatric 
diagnosis and a nexus opinion.  In the latter remand, the 
Board noted that the appellant had raised the claim of 
entitlement to service connection for PTSD that the Board 
determined to be inextricably intertwined to the question of 
entitlement to service connection for major depression.  The 
RO was advised to develop and adjudicate the claim for 
service connection for PTSD.  The Board observes that at 
present a complete psychiatric diagnosis has not been 
obtained and a nexus opinion based on a review of the record 
has not been acquired.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  



In view of the foregoing, the case is remanded again to the 
RO for the following actions:  

1.  The veteran should be afforded a VA 
mental disorders examination in order to 
determine the current nature and etiology 
of any existing condition.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available for use in studying the 
case.  

The examiner is requested to provide a 
complete diagnosis to rule out or 
establish the presence of major 
depression, PTSD or any other psychiatric 
disorder.  If PTSD is present, the 
examiner is requested to identify the 
inservice stressor, if any with which the 
condition is associated.  

If the examiner determines that the 
veteran has some other acquired 
psychiatric disability other than PTSD, 
the examiner is requested to estimate the 
date of onset of that condition and to 
provide an opinion as to whether the 
veteran has any psychiatric disability 
that is associated with injury, disease 
or event noted during her military 
service.  

Based on a review of the clinical record 
and service records, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has 
psychiatric disability associated with 
injury, disease or event noted in her 
military service.  In particular, the 
examiner is asked to answer the 
following:  

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's current psychiatric 
disability is causally related to the 
veteran's military service.  The 
clinical basis for the opinion should 
be set forth in detail.   

2.  The RO should adjudicate the claim of 
entitlement to service connection for 
PTSD.  The RO should advise the veteran 
she must submit a timely notice of 
disagreement and a timely substantive 
appeal in order to perfect her appeal in 
relation to service connection for PTSD.  

3.  The RO should readjudicate the claim 
of entitlement to service connection for 
major depression.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



